Citation Nr: 0528916	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  98-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active military service from June 1963 to 
June 1966.

The current appeal comes to the Board of Veterans' Appeals 
(Board) from a March 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which declined to reopen the veteran's claim.  

The veteran presented oral testimony at a hearing before a 
Decision Review Officer at the RO in March 2000, and at a 
videoconference hearing before a Veterans Law Judge in 
September 2001.  Transcripts of the hearing and video 
conference have been associated with the record.

The Board reopened the claim and remanded it to the RO for 
further development and adjudicative action in November 2001.  
In August 2002 the RO denied entitlement to service 
connection for a psychiatric disorder on a de novo basis, and 
returned the case to the Board for further appellate review.

The Board denied the claim in November 2002. The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2003 the Court 
granted the parties' joint motion for remand, vacated the 
Board's November 2002 decision, and remanded the matter for 
readjudication consistent with the motion.  

The Board again remanded the case to the RO in June 2003.  
The case was returned to the Board in July 2005.

In August 2005, the Board contacted the veteran to inform him 
that the Veterans Law Judge who conducted his videoconference 
hearing was no longer employed by the Board, and that he was 
entitled to an additional hearing.  In September 2005 the 
veteran responded that he did not wish to have another 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

In its June 2003 remand, the Board noted that although the 
veteran had been afforded a VA examination in July 2002, the 
examiner's opinion was not clear.  The Board concluded that 
an additional examination to determine the etiology of the 
veteran's claimed acquired psychiatric disorder was 
necessary.  The Board directed that the examiner provide an 
opinion pertaining to whether the veteran had a psychiatric 
disorder that was related to service.  The Board also 
directed that the examiner provide an opinion regarding 
whether any pre-existing psychiatric disorder was aggravated 
by the veteran's service.  Finally, the Board directed that 
if a psychosis was diagnosed, that the examiner provide an 
opinion regarding the date of onset of such psychosis.

A VA psychiatric examination was carried out in March 2005.  
The diagnosis was schizoaffective disorder.  The Board 
observes that such disorder is classified in the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  The examiner opined that based on 
statements made by the veteran to mental health professionals 
in the past, he first experienced audio and visual 
hallucinations around the age of 12.  She did not provide an 
opinion regarding whether the veteran's diagnosed 
schizoaffective disorder clearly and unmistakably pre-existed 
his military service, nor did she otherwise discuss the 
probable date of onset of the disorder.  She also questioned 
the veteran's reported history, indicating that it was 
difficult to feel complete confidence in the veteran's 
description of the course of his illness and its effects on 
his life.  Because the examiner did not provide a clear 
opinion regarding the pre-existence of the veteran's claimed 
psychiatric disorder, the Board has determined that the 
examination report is insufficient for the purpose of 
adjudicating the veteran's claim.

An additional VA examination, which addresses the issues set 
forth in the June 2003 remand, must be conducted.  It is 
noted that the United States Court of Appeals for Veterans 
Claims (Court) held that a remand by the Board imposes upon 
the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It is further noted 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of the claimed psychiatric 
disorder.  The veteran should be properly 
notified of the date, time and location 
of the examination. The claims folders 
must be made available to and reviewed by 
the examiner before completion of the 
examination report. Any indicated testing 
should be conducted, and a complete 
medical history should be elicited from 
the veteran.

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to each currently 
present psychiatric disorder.

With regard to any diagnosed 
psychosis, provide an opinion 
regarding the date of onset of such 
disorder.

Is at least as likely as not that 
the disorder was present in service 
and if so, did the disorder clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present psychiatric disorder which 
the examiner believes was not 
present during military service, is 
it at least as likely as not that 
the disorder is etiologically 
related to the veteran's military 
service?

The supporting rationale for all opinions 
expressed must also be provided in the 
written examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


